DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/10/22 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on the penultimate line of the abstract, it appears that the word "coil" should be changed to 
--control--.
Appropriate correction is required.

Drawings
4.	The drawings are objected to because in figures 8A-8C of the instant drawings, no reference 300 is shown, although such is referred to on the second line of paragraph [0064], and in figure 8B of the instant drawings, no reference 740 is shown, although such is referred to on the fifth line of paragraph [0064].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sogabe et al (USP 8,369,905) in view of any one of Azancot et al (USPAP 2014/0091638), Yang et al (USPAP 2016/0134127), Simpson et al (USPAP 2020/0036228) and Byrne et al (USPAP 2015/0091389).
As to claim 1, Sogabe et al discloses, in figure 2,
a non-contact power transmitter device comprising:
a structure configured to form a floor (although not disclosed by Sogabe et al, integrating a non-contact power transmitter device into a structure configured to form a floor was old and well-known in the art before the effective filing date of applicant's invention, see figure 11 of Azancot et al, figures 2 and 3 of Yang et al, figure of Simpson et al and figure 4B of Byrne et al as four examples of this well-known concept, and note further that any person having ordinary skill in the art would have easily recognized that the Sogabe et al figure 2 non-contact power transmitter device could be used as the transmitter device integrated within the floor structure illustrated in each of the above-noted secondary references, the motivation being to provide Sogabe et al's figure 2 non-contact power transfer system within a floor mounted wireless power transmission system such as taught by each of the above-noted secondary references);
a sealed housing (as indicated paragraph six of the office action mailed on 12/24/20 in the parent application, although Sogabe et al does not disclose that transmitter 10 is enclosed within a sealed housing, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to provide electrical components of a wireless power transfer system within a sealed housing for the well-known purpose of protecting the electrical components included therein from environmental debris and/or moisture) integrated into the structure and including a flat base portion (note that the wireless power transmitter in each of the above-noted secondary references will inherently or obviously have a flat base portion which abuts against the flat floor surface for providing wireless charging through the flat floor surface to the wireless power receivers disposed directly above the transmitter for receiving wireless charging);
a transmitter coil (L1) provided within the flat base portion (note that the transmitter coil L1 disclosed by Sogabe et al in figure 2 thereof will obviously be included as the transmitter device within the floor structure in each of the above-noted secondary references) and configured to inductively transfer power to a power receiver device (the above-noted power receiver device in each of Azancot et al, Yang et al, Simpson et al and Byrne et al), wherein the flat base portion is configured to be aligned with a flat portion of the power receiver device (in each of the above-noted secondary references the power receiver device will be aligned directly above the power transmitter device within the floor and will inherently or obviously have a flat portion, the reason being that the floor structure is itself flat and therefore the transmitter and receiver coils will inherently or obviously be included within respective flat portions of the transmitter and receiver devices), wherein a receiver coil of the power receiver device is provided in the flat portion (note that coil L2 of Sogabe et al will obviously be included in the power receiver device shown in each of the secondary references), wherein the flat base portion and the flat portion are aligned to axially aligned the transmitter coil and the receiver coil without an air gap between the flat base portion and the flat portion (as shown in each of the secondary references, the power receiver coils will inherently or obviously be included within the power receiver devices which sit on the floor directly above the respective transmitter coils which are integrated into the floor structure in each of the above-noted secondary references);
a transmitter control unit (control unit 12 in Sogabe et al's figure 2) coupled to the transmitter coil;
a transceiver configured to communicate with the power receiver device (although not disclosed by Sogabe et al, such a transceiver would have been obvious for the reason indicated in paragraph six of the office action mailed on 12/24/20 in the parent case); and
an electronic processor coupled to the transmitter control unit and the transceiver and configured to
establish, using the transceiver, communication with the power receiver device, 
negotiate power transfer requirements between the non-contact power transmitter device and the power receiver device, and
control the transmitter control unit to transfer power to the power receiver device (these limitations set forth on the last six lines of claim 1 are all inherent in the figure 2 non-contact power transmitter device of Sogabe et al, as indicated on the last 18 lines of page 6 in the office action mailed on 12/24/20 in the parent case).
As to claim 2, note column 6, lines 65-67, of Sogabe et al, and note that Sogabe et al's coil L1 will inherently generate an oscillating magnetic field which in turn inherently generates an alternating current within coil L2, as indicated at the top of page seven of the office action mailed on 12/24/20 in the parent case.
As to claim 5, the use of magnets within the flat base portion of the transmitter housing and the flat portion of the power receiver device would have been obvious in view of Baarman et al (USP 8766484), as indicated in paragraph seven of the office action mailed on 12/24/20 in the parent case.
As to claim 6, although not disclosed by Sogabe et al, the limitations of this claim also would have been obvious in view of any one of Teggatz et al (USP 10,854,378), Yang et al (USP 10,784,719) and Dinbben et al (USP 8,766,487) and further in view of Lee et al (USP 10,056,946), as indicated in paragraph eight of the office action mailed on 12/24/20 in the parent case.
As to claim 7, using out of band communication for performing the negotiation, although not disclosed by Sogabe et al, would have been obvious in view of either Choi et al (USP 10,958,094) or Jung et al (USP 10,135,304), as indicated in paragraph three of the final rejection mailed on 04/02/21 and the parent case.
As to claims 8-10, although not disclosed by Sogabe et al, official notice is taken by the examiner that transmitting, using the transceiver in Sogabe et al, temperature, power draw, load information and/or health of the power transmitter device to a gateway device was old and well-known in the art before the effective filing date of applicant's invention (as per claim 8), as was transmitting such information to a user device (as per claim 9), as was using an electronic processor to determine, using a current sensor, current draw of the power receiver device and then cutting off power output to the power receiver device once the current draw exceeds an allotted power draw (as per claim 10).
As to claims 11, 12 and 18-20, these claims are rejected using the same analysis as set forth above with regard to claims 1, 2 and 5-10 (the "electrical appliance" including the claimed power receiver device is shown in each of the above-noted secondary references, including a second sealed housing within the power receiver device of each of the above-noted secondary references would have been obvious for the same reason noted above regarding the sealed housing for the transmitter device, i.e., protecting the electrical components included therein from environmental debris and/or moisture, note that Sogabe et al's figure 2 and also each of the above-noted secondary references inherently includes a receiver coil, a power conversion unit and a receiver electronic processor, where the claimed receiver transceiver would have been obvious for the same reason that the transmitter would include a transceiver, and including a flat portion within the second sealed housing also would have been obvious because the receiver coil will obviously need to be horizontal flat vis-a-vis the horizontal flat transmitter coil and horizontal flat floor structure).
As to claims 13-15, these limitations would have been obvious for the reasons noted in paragraph six of the office action mailed on 12/24/20 in the parent case.




Double Patenting
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,177,694 in view of any one of Azancot et al, Yang et al, Simpson et al and Byrne et al, supra. The claims of the present application are fully anticipated by the limitations recited in claims 1-18 of the '694 patent, except for the limitations of a structure configured to form a floor, wherein the sealed housing of the claimed non-contact power transmitter device is integrated into the structure (such would have been obvious, however, to one of ordinary skill in the art because it was old and well-known in the art before the effective filing date of applicant's invention to integrate a non-contact power transmitter device into a structure configured to form a floor, as shown in figure 11 of Azancot et al, figures 2 and 3 of Yang et al, figure 5 of Simpson et al, and figure 4B of Byrne et al).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
7.	Claims 3, 4, 16 and 17 would be allowable if rewritten in independent form and upon the filing of the above-noted terminal disclaimer. The following is a statement of reasons for allowance of these claims:  none of the prior art of record discloses or suggests the limitations of a raised ledge portion around the flat base portion having an opening on an inner side of the raised ledge portion, the raised ledge portion and the flat base portion being configured to receive a raised portion of the power receiver device, the receiver coil of the power receiver device being provided in the raised portion, as recited in claim 3, and the limitations that the power transmitter device includes a raised ledge portion around flat base portion having an opening on an inner side of the raised ledge portion, the flat portion being provided on a projecting portion of the electrical appliance, and the raised ledge portion and the flat base portion being configured to receive the projecting portion of the electrical appliance, as recited in claim 16. Claims 4 and 17 are allowable in view of their dependencies on claims 3 and 16, respectively.

Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 24, 2022